UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2293



MARK P. HESSEK; ARTHUR E. DEANGELIS,

                                          Plaintiffs - Appellants,

          versus


NORTH AMERICAN MORTGAGE INSURANCE SERVICES;
NORTH AMERICAN COMPANY FOR LIFE AND HEALTH
INSURANCE, and related companies; DIME SAVINGS
BANK OF NEW YORK, FSB, and all its related
insurance   and   mortgage   services;   NORTH
AMERICAN MORTGAGE COMPANY,

                                           Defendants - Appellees,

          and


MARTIN SCOTT, President, Insurance Agent and
Broker; RICHARD MIRRO, President and CEO;
MELVIN CEBRIK, Senior Vice President; GARY
ANDRASKO, CLU, Vice President; LAWRENCE TOAL,
President, CEO and Chairman; MICHAEL ENG, Vice
President, Corporate Attorney; JOHN C. WATSON,
Chairman and CEO; MICHAEL MASTERSON, President
NACOLAH; ALL SUCCESSORS AND ASSIGNS; FRED
MILLER,   Manager,   Phoenix  Office,   NAMIS;
CHRISTOPHER MORGA, Assistant Manager, Phoenix
Office, NAMIS; BEN ROLFES, Manager, Life
Division, Virginia Beach NAMIS Office; DIME
INSURANCE GROUP,

                                                       Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-02-985)
Submitted:   March 29, 2004              Decided:   April 20, 2004


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark P. Hessek, Arthur E. DeAngelis, Appellants Pro Se.     James
Phillip Naughton, Sara Lynne Berg, HUNTON & WILLIAMS, Norfolk,
Virginia; Bryan David Bolton, Michael Patrick Cunningham, FUNK &
BOLTON, P.A., Baltimore, Maryland; Eric Wagner Schwartz, TROUTMAN
SANDERS, L.L.P., Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Mark   P.    Hessek   and     Arthur    E.   DeAngelis   appeal      the

district    court’s     order   denying    relief    under   Fed.    R.   Civ.   P.

12(b)(6) for failure to state a RICO claim under 18 U.S.C. §§ 1961-

68 (2000).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.   See Hessek v. North American Mortgage Ins. Servs., No. CA-

02-985 (E.D. Va. Oct. 17, 2003).            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                     - 3 -